 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 19-214 MLP

10          v.                                             DETENTION ORDER

11   DAVIS JOHN BATEMAN,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Felon in Possession of Ammunition, Title 18 U.S.C. § 922(g)(1)

16   Date of Detention Hearing: July 11, 2019

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18   based upon the reasons for detention hereafter set forth, finds:

19          REASONS FOR DETENTION

20
            1.      The parties have not provided any information as to the following factors: the
21                  nature and circumstances of the alleged offense; the weight of the evidence
22                  against the Defendant; the history and characteristics of the Defendant; and the

23                  nature and seriousness of the danger to others or the community.

            2.      Defendant has stipulated to detention.



     DETENTION ORDER - 1
 1         IT IS THEREFORE ORDERED:

 2         (1)    Defendant shall be detained pending trial, and committed to the custody of the

 3                Attorney General for confinement in a correction facility separate, to the extent

 4                practicable, from persons awaiting or serving sentences or being held in custody

 5                pending appeal;

 6         (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 7                counsel;

 8         (3)    On order of a court of the United States or on request of an attorney for the

 9                government, the person in charge of the corrections facility in which defendant is

10                confined shall deliver the defendant to a United States Marshal for the purpose of

11                an appearance in connection with a court proceeding; and

12         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

13                counsel for the defendant, to the United States Marshal, and to the United States

14                Pretrial Services Officer.

15         Dated this 11th day of July, 2019.

16


                                                        A
17

18                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
19

20

21

22

23




     DETENTION ORDER - 2
